Citation Nr: 1129410	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for heart disease as secondary to service-connected hypertension.

2. Entitlement to service connection for a kidney disorder as secondary to service-connected hypertension.

3. Entitlement to service connection for a liver disorder as secondary to service-connected hypertension.

4. Entitlement to service connection for residuals of a possible stroke as secondary to service-connected hypertension.

5. Entitlement to service connection for depression, to include as secondary to service-connected hypertension.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In September 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In March 2009, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Heart disease is not causally or etiologically related to the Veteran's service-connected hypertension.

2. The medical evidence of record does not reveal a currently diagnosed disorder of the kidneys.

3.   The medical evidence of record does not reveal a currently diagnosed disorder of the liver.

4.  The medical evidence of record does not reveal currently diagnosed residuals of a stroke.


CONCLUSIONS OF LAW

1. Heart disease is not proximately due to or the result of service-connected hypertension.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2010).

2. A kidney disorder is not proximately due to or the result of service-connected hypertension.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2010).

3. A liver disorder is not proximately due to or the result of service-connected hypertension.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2010).

4. Residuals of a stroke are not proximately due to or the result of service-connected hypertension.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in September 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain in-service hospital records, VA treatment records, and records from the Social Security Administration (SSA).  A review of the post remand record shows that VA treatment records dated through February 2010 and from the SSA were added to the claims file prior to further adjudication of the claim by the AOJ.  Additionally, a VA examination was performed in February 2010. 

With regard to the in-service hospital records, the Board notes that a letter was sent to the Veteran in December 2009 that requested additional information the AOJ deemed necessary to formulating its request for the in-service hospital records.  The Veteran did not respond to this letter, and the AOJ found that it could not attempt to obtain the service treatment records without the requested details about the Veteran's treatment.  The law provides that, while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the present case, the Board determines that the AOJ substantially complied with the Board's December 2009 orders including the order related to the in-service hospital records and that the Board may now proceed with adjudication of the claims.



II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in June 2006, prior to the initial unfavorable AOJ decision issued in March 2007.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, to include on a secondary basis, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  This letter also informed him of the evidence necessary to substantiate disability ratings and effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the report of a February 2010 VA examination of for his CAD and kidney claims were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  

As discussed above, certain in-service hospital records were not obtained during development of these claims.  The Board acknowledges that, in cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Veteran was informed that additional information was needed from him in order to obtain the outstanding service records, and he failed to respond to that request for information.  The AOJ determined that fruitful attempts to obtain the records were not possible absent the Veteran's assistance, and the Board finds that further efforts to locate possible copies of the Veteran's in-service hospital records would only serve to unnecessarily delay the Board's decision with no benefit to the Veteran.  See Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.
With respect to VA examinations, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim.  In this case, the Board finds that a current VA examination to determine whether the veteran has a liver disorder or residuals of a stroke as a result of his service-connected hypertension is not necessary to decide his claims.  The medical records associated with the claims file do not contain any diagnosis or complaints related to the liver or possible residuals of a stroke.  Therefore, without evidence of a current diagnosis related to these claims, the Board finds that a VA examination is not necessary.  

With regard to the VA examination conducted in February 2010, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, noting relevant documents in treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  She then provided a diagnosis and opinion based on all evidence of record.  There is nothing to suggest that the examiner's opinion is not sufficiently supported by the facts of the case or that the examiner's assessment of the Veteran's kidney health is not representative of the functioning of those organs.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Service Connection

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Because the Veteran does not contend, and the record does not reflect, that the claimed heart, kidney, and liver disorders were directly related to his military service, the Board will not further address such a theory of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran contends that he has current heart, kidney, and liver disorders, as well as residuals of a stroke that have been caused or aggravated by his service-connected hypertension.  Therefore, he argues that service connection is warranted for these disorders on a secondary basis.

Initially, the Board observes that the record does not demonstrate that the Veteran suffers from a kidney disorder, liver disorder, or residuals of a stroke.  Even though a February 2000 treatment record reports a diagnosis of renal hypertension, treatment records during the appeal period, i.e., from the time the Veteran filed his claim in June 2006 onward, the record does not show that the Veteran has any disorder of the kidneys.  Treatment records, including records from October 2006 and November 2006, preceding a colonoscopy, and June 2009, reveal complaints concerning the kidneys and urine, but lab work done at that time was negative and normal.  The Board also notes that the February 2010 VA examination report shows that the Veteran's kidney blood values--creatinine and BUN--were within normal limits, which the examiner indicated would not be the case if a disorder of the kidneys was present.  

Similarly, with respect to the claim for residuals of a stroke, a May 1990 treatment record relates the Veteran's concerns that he had a cerebrovascular accident (CVA) because he perceived left-sided weakness and such history is recorded in a January 2010 VA treatment record.  However, the record does not establish clinically that the Veteran ever experienced a CVA.  A May 1990 head CT was normal, as was a January 2010 CT.  His January 2010 neurological examination was also normal.  

Moreover, there is no competent clinical evidence that the Veteran has a disorder of the liver.  The copious post-service treatment evidence is negative for any complaint, treatment, or diagnosis related to the liver.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran's lay assertions that he has a liver disorder are not sufficient to establish such a disorder as the liver is part of an internal organ the functioning of which requires medical expertise to determine.  For example, the Board notes that blood work and urine testing performed as part of the February 2010 VA examination included testing relevant to the liver and the results were negative. 

In light of the above facts, the Board concludes that the competent evidence does not establish current diagnosed disorders of the kidneys, liver, or that there are residuals of a stroke.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claims for service connection for a kidney disorder, liver disorder, and residuals of a stroke are denied.

As for the claim for service connection for heart disease, the record establishes that the Veteran has currently diagnosed CAD.  He suffered a heart attack in 2003, at which time stents were placed.  Treatment records establish that he continues to be monitored for this disorder.  However, the competent evidence does not demonstrate a relationship, either direct or through aggravation, between the Veteran's CAD and his service-connected hypertension.  

The only opinion of record is that of the February 2010 VA examiner.  The examiner stated that the Veteran's echocardiogram in January 2010 showed normal left ventricle and left atrium function and that one of them would be enlarged if the CAD were related to the service-connected hypertension.  The Veteran has not submitted competent evidence in contradiction to this opinion.  As discussed above, his statements are for consideration, but he is not competent to assess the impact of his service-connected hypertension on a complex cardio system.  See Davidson, 581 F.3d; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  This finding is underscored by the various tests the Veteran underwent during the course of his cardiac examination and treatment, including a myocardial stress test and a nuclear imaging consult.  Absent competent evidence in support of the Veteran's claim and in view of the competent evidence against the claim, the Board determines that the criteria for service connection have not been met. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims for service connection.  Therefore, his claims must be denied.


ORDER

Service connection for a heart disorder is denied.

Service connection for a kidney disorder is denied.

Service connection for a liver disorder is denied.

Service connection for residuals of a stroke is denied.


REMAND

The Board acknowledges that the appeal has been remanded once, but finds that another remand of the issue of entitlement to service connection for depression is necessary.  Specifically, the Board determines that a VA examination should be scheduled for this claim.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board observes that treatment evidence submitted since the last remand shows current treatment for depression.  Additionally, the Veteran's service treatment records demonstrate treatment for adjustment disorder with depression and post-service treatment records reflect that he sought treatment for depression within a few years of discharge.  Further, the Veteran has attested to having symptoms of depression since his military service.  In light of these facts, the Board determines that the criteria for scheduling a VA examination have been met.
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed acquired psychiatric disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any acquired psychiatric disorder exhibited by the Veteran currently, i.e., at the time he filed his claim in June 2006 to the present, is causally or etiologically related to his military service, or is causally related to or chronically worsened by his service-connected hypertension?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.

2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the March 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


